         Case 1:19-cv-10101-MLW Document 39 Filed 01/30/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


OPTUM, INC. and
OPTUM SERVICES, INC.,                                        Civil Action No. 19-cv-10101

               Plaintiffs,

       v.

DAVID WILLIAM SMITH,

               Defendant.



            DEFENDANT DAVID SMITH’S MOTION TO STAY PROCEEDINGS

       Pursuant to the Federal Arbitration Act and to Rule 8 of the Federal Rules of Appellate

Procedure, and for the reasons set forth in the attached Memorandum of Law, David William

Smith (“Smith”) hereby moves for an order staying all further proceedings in this case pending

his appeal of this Court’s refusal to compel arbitration.

                             REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 7.1(d), Smith requests oral argument on this motion.

                                                      Respectfully submitted,

                                                      DAVID WILLIAM SMITH

                                                      By his attorneys,

                                                      /s/ John F. Welsh, III
                                                      John F. Welsh, III, BBO #522640
                                                      Justin L. Engel, BBO #683894
                                                      Bello Welsh LLP
                                                      125 Summer Street, Suite 1200
                                                      Boston, MA 02110
                                                      617-247-4100
                                                      Fax: 617 247 4125
                                                      Email: jwelsh@bellowelsh.com
                                                      Email: jengel@bellowelsh.com

                                                  1
         Case 1:19-cv-10101-MLW Document 39 Filed 01/30/19 Page 2 of 2




                                                    Michael J. Sheehan, pro hac vice pending
                                                    Brian Mead, pro hac vice pending
                                                    McDermott Will & Emery LLP
                                                    444 West Lake Street
                                                    Chicago, Illinois 60606
                                                    (312) 372-2000 (phone)
                                                    (312) 884-7700 (fax)
                                                    msheehan@mwe.com
                                                    bmead@mwe.com

                                                    Dated: January 30, 2019




                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 30, 2019, the undersigned filed a copy of the above and
foregoing via the Court’s CM/ECF system, which will send notification of such filing to all
registered participants.


                                     /s/ John F. Welsh, III
                                     John F. Welsh, III



                                 LOCAL RULE 7.1 CERTIFICATION

        Pursuant to Local Rule 7.1, I hereby certify that this issue has been discussed in open
court with opposing counsel in an attempt in good faith to resolve or narrow the issues presented
by this motion.


Dated: January 30, 2019              /s/ John F. Welsh, III
                                     John F. Welsh, III




                                                2
